Case 2:17-cv-00125-GJQ-MV ECF No. 91, PageID.488 Filed 05/24/21 Page 1 of 1

                       UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF MICHIGAN
                            NORTHERN DIVISION


 LORENZO JOHNSON #176204,

          Plaintiff,                           Case No. 2:17−cv−125

    v.                                         Hon. Gordon J. Quist

 FRED GOVERN,

          Defendant.
                                          /



                             NOTICE OF HEARING


TAKE NOTICE that a hearing has been rescheduled as set forth below:

 Type of hearing(s):   Final Pretrial Conference
                       July 14, 2021 02:00 PM
 Date/Time:            (previously set for 7/1/2021 by video before Judge Jarbou)
 Magistrate Judge:     Maarten Vermaat
 Place/Location:       by telephone

 Parties will use the Court's conference line: 866−434−5269, Access Code
 6087272

                                          MAARTEN VERMAAT
                                          U.S. Magistrate Judge

 Dated: May 24, 2021               By:     /s/ C. A. Moore
                                          Courtroom Deputy
